Citation Nr: 1341474	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in part, denied service connection for tinnitus.  

In September 2010, the Veteran presented testimony before the undersigned in a video conference hearing.  A copy of the transcript has been associated with the claims folder.

In November 2010 and July 2013 decisions, the Board remanded this issue for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is again required prior to the adjudication of the claim for service connection for tinnitus.

The Veteran contends that he has a current tinnitus disability that is the result of his noise exposure during service.  He specifically claims that he was exposed to noise as he was in the Air Force and worked around jets engines.

A May 1976 audiological evaluation, less than a year after the Veteran's separation from service, noted that the Veteran admitted to occasional tinnitus and dizziness.  Results of the hearing evaluation revealed normal to near normal hearing.  

Recent VA medical records have provided a diagnosis of tinnitus.  Additionally, the Veteran has conceded in-service noise exposure.

Per the July 2013 Board remand instructions, the Veteran underwent a VA examination in August 2013.  The examiner noted that an audiogram that she performed in 2004 had no report of tinnitus documented at the time.  Tinnitus was also not marked on the history form of a May 2006 private hearing aid dispenser treatment note.  The examiner reported that May 2006 private hearing aid dispenser treatment records established the onset of tinnitus to be in 2006 which was well after discharge.  The Veteran also did not put in a claim for tinnitus until November 2006 despite putting in several claims for hearing loss.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner indicated that she could find no evidence to support onset of tinnitus during his active military service as she noted that she could "find no report of tinnitus in his VA claims until 2006".  

The Board finds that the most recent VA examination is not adequate.  In part, the examiner concluded that tinnitus was not caused by or related to the Veteran's active duty as she could "find no report of tinnitus in his VA claims until 2006".  However, this finding is inconsistent with the evidence of record as a May 1976 audiological evaluation, less than a year after the Veteran's separation from service, noted that the Veteran admitted to occasional tinnitus.  Additionally, a May 1984 audiogram noted that the Veteran reported tinnitus during testing.  

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2012).


Accordingly, the case is REMANDED for the following action:

1.   Request an addendum opinion from the August 2013 VA examiner regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus had its onset in service, or is the result of disease or injury incurred or aggravated during service-to include noise exposure to jet engines.  The examiner should specifically address the May 1976 audiological evaluation which noted that the Veteran admitted to occasional tinnitus as well as the May 1984 audiogram which noted that the Veteran reported tinnitus during testing.  The examiner should provide a rationale for the opinions.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

If the examiner who conducted the August 2013 VA audio examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.  If the alternate clinician is unable to complete the addendum without conducting a new examination, then a new examination should be scheduled.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

